   Case 3:20-cv-00624-B-BK Document 7 Filed 04/21/20                         Page 1 of 2 PageID 56



                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

BOBBY CHARLES CANADY, #2062394, §
                 Petitioner,    §
                                §
v.                              §                          CIVIL NO. 3:20-CV-624-B-BK
LORIE DAVIS, Director           §
TDCJ-CID,                       §
          Respondent.


    ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
              OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made findings, conclusions and a recommendation in

this case. No objections were filed. The District Court reviewed the proposed Findings, Conclusions

and Recommendation for plain error.             Finding none, the Court ACCEPTS the Findings,

Conclusions and Recommendation of the United States Magistrate Judge.

        IT IS THEREFORE ORDERED that the successive petition for writ of habeas corpus is

TRANSFERRED to the United States Court of Appeals for the Fifth Circuit. See 28 U.S.C. §

2244(b)(3); 28 U.S.C. § 1631.1

        The Clerk of the Court is directed to close this case.

        SO ORDERED this 21st day of April, 2020.



                                                   _________________________________
                                                   JANE J. BOYLE
                                                   UNITED STATES DISTRICT JUDGE



        1
          An order transferring a successive application to the court of appeals is not a final order
requiring a certificate of appealability. See United States v. Fulton, 780 F.3d 683, 688 (5th Cir. 2015);
Brewer v. Stephens, 605 Fed. Appx. 417 (5th Cir. 2015) (per curiam).
Case 3:20-cv-00624-B-BK Document 7 Filed 04/21/20   Page 2 of 2 PageID 57
